              Case 3:20-cv-02955-JD Document 13 Filed 05/29/20 Page 1 of 3




 1   Zein E. Obagi, Jr. (SBN 264139)
     zo@obagilaw.com
 2
     OBAGI LAW GROUP, P.C.
 3   811 Wilshire Blvd., Suite 1709
     Los Angeles, CA 90017
 4
     Telephone: (424) 284-2401
 5   Facsimile: (424) 204-0719
 6
     ANDREW Z. TAPP (FBN 68002)
 7   Pro Hac Vice
 8   andrew@metropolitan.legal
     Metropolitan Law Group, PLLC
 9   1971 W. Lumsden Road, #326
10   Brandon, Florida 33511-8820
     Telephone: (813) 228-0658
11
     Attorneys for Plaintiffs
12
13                          UNITED STATES DISTRICT COURT
14                    FOR THE NORTHERN DISTRICT OF CALIFORNIA
15   ABDALLA FAIZ JOSEPH, an                         No. 20-cv-02955-JD
16   Individual, and SAVE MORE FOOD              NOTICE AND CERTIFICATE OF
     MART D/B/A SAV MORE                         PROOF OF SERVICE
17   MARKET, a California Proprietorship,
18
                 Plaintiffs,
19
                        v.
20
     UNITED STATES OF AMERICA,
21
                 Defendant.
22
23
24         COMES NOW, the Plaintiffs, ABDALLA FAIZ JOSEPH, an Individual, and
25   SAVE MORE FOOD MART D/B/A SAV MORE MARKET, a California Proprietorship,
26
     by and through their undersigned counsel and NOTICES THIS Court that the Plaintiffs
27
28   have served upon the Defendant a copy of:
                                                 1
              Case 3:20-cv-02955-JD Document 13 Filed 05/29/20 Page 2 of 3




 1                                  Complaint [ECF Doc. 1];
                            Exhibit A to Complaint [ECF Doc. 1-1];
 2
                                Civil Cover Sheet [ECF Doc. 1-2];
 3                   Order Setting Initial Case Management Conference
                               and ADR Deadlines [ECF Doc. 3];
 4
              Application for Admission of Attorney Pro Hac Vice [ECF Doc. 5];
 5            Exhibit A to Admission of Attorney Pro Hac Vice [ECF Doc. 5-1];
             Order Granting Application of Attorney Pro Hac Vice [ECF Doc. 6];
 6
            Motion for Equitable Tolling and to Excuse Late Filing [ECF Doc. 7];
 7                      Memorandum in Support of Plaintiffs’ Motion
 8             For Equitable Tolling and to Excuse Late Filing [ECF Doc. 7-1];
          Exhibit A- Plaintiffs, Abdalla Faiz Joseph’s Affidavit In Support of Motion
 9           For Equitable Tolling and to Excuse Late Filing [ECF Doc. 7-2]; and
10          Proposed Order Granting Plaintiffs’ Motion for Equitable Tolling and
                             to Excuse Late Filing [ECF Doc. 7-3].
11
12   And attached as Exhibit “A” are the PS Forms 3811, Domestic Return Receipts dated:

13   May 11, 2020, in the above styled cause as proof of service respectively upon:
14
     1.    Civil Process Clerk, U.S. Attorney’s Office-Northern District of California;
15
16   2.    Attorney General of the United States; and

17   3.    United States Department of Agriculture-Food and Nutrition Services
18
           Respectfully submitted this 29th day of May, 2020.
19
20
21                                         /s/ Zein E. Obagi, Jr.
                                           Zein E. Obagi, Jr. (SBN 264139)
22                                         zo@obagilaw.com
23                                         OBAGI LAW GROUP, P.C.
                                           811 Wilshire Blvd., Suite 1709
24                                         Los Angeles, CA 90017
25                                         Telephone: (424) 284-2401
                                           Facsimile: (424) 204-0719
26
                                           And
27
28
                                                 2
              Case 3:20-cv-02955-JD Document 13 Filed 05/29/20 Page 3 of 3




 1
 2
                                           /s/Andrew Z. Tapp
                                           Andrew Z. Tapp (FBN 68002)
 3                                         Pro Hac Vice
                                           andrew@metropolitan.legal
 4                                         Metropolitan Law Group, PLLC
 5                                         1971 W. Lumsden Road, #326
                                           Brandon, Florida 33511-8820
 6
                                           Telephone: (813) 228-0658
 7
                                           COUNSEL FOR PLAINTIFFS
 8
 9
10
11
12                               CERTIFICATE OF SERVICE
13
           I HEREBY CERTIFY that on May 29, 2020, I electronically filed the foregoing
14
15   with the Clerk of the Court by using the CM/ECF system, and further certify that I will
16
     serve a copy of this document upon each party no later than fourteen days after appearance
17
     of the party.
18
19                                                /s/ Andrew Z. Tapp
                                                  ANDREW Z. TAPP, ESQ.
20
                                                  Florida Bar No.: 68002
21
22
23
24
25
26
27
28
                                                 3
